931 F.2d 63
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Saundra DAVIS, a/k/a Sand, Defendant-Appellant.
No. 90-6287.
United States Court of Appeals, Tenth Circuit.
April 18, 1991.

Before LOGAN, JOHN P. MOORE and BALDOCK, Circuit Judges.
ORDER AND JUDGMENT*
JOHN P. MOORE, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Ms. Davis appeals from the district court's denial of her motion to set aside her conviction based on subject matter jurisdiction grounds.  She advances a number of theories in her pro se brief concerning the validity of her conviction.  However, the only issue before this court on a timely appeal is her claim that the district court did not have subject matter jurisdiction over her case.  She argues the "United States does not have any jurisdiction to prosecute criminal cases, other than crimes that take place upon lands owned and controlled by the United States, which jurisdiction has been ceded to them by the state legislative body."


3
We believe the district court was correct in denying as patently frivolous Ms. Davis' motion to vacate her conviction.  28 U.S.C. Sec. 1915(d).


4
AFFIRMED.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3